DETAILED ACTION

This action is in response to Applicant’s amendment received on October 27, 2020.
Claims 1-19 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneta et al. (US PG Pub No. 2018/0112585), hereinafter “Kaneta”.
Regarding claim 1, Kaneta discloses an abnormality diagnosis device of a thermostat that opens and closes a cooling water passage, according to a temperature of cooling water of an engine (Abstract), and switches between availability and unavailability of flow of the cooling water to a heat release device (Fig. 5B; paragraph 66), comprising: a temperature detection module that detects the temperature of the cooling water on a basis of a sensor signal of a cooling water temperature sensor (Fig. 5B; paragraphs 66-68); an abnormality determination module that detects an abnormality of the thermostat, when the temperature of the cooling water reaches a first reference temperature and thereafter decreases from the first reference temperature to fall below an abnormality determination reference temperature that is lower than the first reference 
Regarding claim 2, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein the cooling water temperature adjustment module executes one or both of a control for reducing heat release of the cooling water and a control for increasing heat generation of the engine (Fig. 5B; paragraphs 66-69).
Regarding claim 3, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein when the temperature of the cooling water is lower than the second reference temperature in a fuel cut control state, the cooling water temperature adjustment module halts a fuel cut control (Fig. 5B; paragraphs 71-74).
Regarding claim 4, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein when the temperature of the cooling water is lower than the second reference temperature in a fuel cut control state, the cooling water temperature adjustment module halts a fuel cut control (paragraphs 66-69).
Regarding claim 5, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein when the temperature of the cooling water is lower than the second reference temperature and a traveling mode of a vehicle is an electric vehicle mode, the cooling water temperature adjustment module starts driving of the engine (Fig. 5B; paragraphs 66-68).

Regarding claim 7, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 3, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 8, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 4, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 9, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 5, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 10, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 6, wherein the cooling water temperature adjustment module executes small amount fuel injection (Fig. 5B; paragraphs 66-69).
Regarding claim 11, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 12, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein the cooling water temperature adjustment 
Regarding claim 13, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 3, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 14, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 4, wherein the cooling water temperature adjustment module decreases output of a heater device that utilizes a heat quantity of the cooling water (Fig. 5B; paragraphs 66-68).
Regarding claim 15, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 1, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 16, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 2, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).
Regarding claim 17, Kaneta discloses the abnormality diagnosis device of the thermostat according to claim 3, wherein the cooling water temperature adjustment module decreases a flow rate of the cooling water that passes through the engine (Fig. 5B; paragraphs 66-68).

Regarding claim 19, Kaneta discloses an abnormality diagnosis device of a thermostat that opens and closes a cooling water passage, according to a temperature of cooling water of an engine (Abstract), and switches between availability and unavailability of flow of the cooling water to a heat release device (Fig. 5B; paragraph 66), comprising: circuitry configured to detect the temperature of the cooling water on a basis of a sensor signal of a cooling water temperature sensor (Fig. 5B; paragraphs 66-68), detect an abnormality of the thermostat, when the temperature of the cooling water reaches a first reference temperature and thereafter decreases from the first reference temperature to fall below an abnormality determination reference temperature that is lower than the first reference temperature, and execute a control for preventing temperature decrease of the cooling water, when the temperature of the cooling water reaches the first reference temperature and thereafter decreases from the first reference temperature to fall below a second reference temperature that is lower than the first reference temperature and is higher than the abnormality determination reference temperature (Fig. 5B; paragraphs 66-69).

Response to Arguments
Applicant’s remarks filed on October 27, 2020 have been fully considered but they are not deemed persuasive.

Applicant contends that the reference of Kaneta et al. (US PG Pub No. 2018/0112585), hereinafter “Kaneta” does not disclose a cooling water temperature adjustment module that executes a control for preventing temperature decrease of the cooling water, when the temperature of the cooling water reaches the first reference temperature and thereafter decreases from the first reference temperature to fall below a second reference temperature that is lower than the first reference temperature and is higher than the abnormality determination reference temperature, as it is required by independent claim 1. Examiner submits that Kaneta discloses a feedback control, basically a target temperature with an upper limit and a lower limit. When the temperature reaches the upper limit, the system is controlled to lower the temperature; when the temperature reaches the lower limit, the system is controlled to raise the temperature. Examiner further submits that Kaneta discloses an upper limit for the equilibrium temperature Tcthm (paragraph 13). Also, a lower limit temperature is implied to be present in Kaneta. The equilibrium temperature is (essentially by definition) the middle of a range having an upper and lower bound. Therefore, it is understood that Kaneta discloses a cooling water temperature adjustment module that executes a control for preventing temperature decrease of the cooling water, when the temperature of the cooling water reaches the first reference temperature and thereafter decreases from the first reference temperature to fall below a second reference temperature that is lower than the first reference temperature and is higher than the abnormality determination reference temperature, as it is required by independent claim 1.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747